FIRST AMENDMENT to Employment Agreement This First Amendment to Employment Agreement (the "First Amendment"), is being entered into effective November 1, 2013 by and between ImageWare Systems, Inc., a Delaware corporation (the "Company") and David E. Harding, Vice President and Chief Technical Officer. (the "Executive"). WHEREAS, the Company and Executive entered into an Employment Agreement dated as of January 1, 2013 (as amended, the "Employment Agreement"); WHEREAS, the Executive continues to perform valuable services for the Company and the Company desires to assure itself of the continuing services of Executive; and WHEREAS, in consideration of the foregoing and in order to amend the terms of the Agreement and to provide for the continued services of the Executive in accordance with the present intent of the Company and the Executive. NOW THEREFORE, in consideration of the foregoing and for other good and valuable consideration, receipt of which is hereby acknowledged, and in further consideration of the mutual covenants contained in the Employment Agreement, the parties do hereby agree that the Employment Agreement is hereby amended as follows: 1.
